DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KENDALL DURAND,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1889

                          [December 16, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 96-15506 CF10A.

   Kendall Durand, Mayo, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.